           Case MDL No. 2967 Document 1-2 Filed 08/18/20 Page 1 of 4



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION




In re CLEARVIEW AI, INC. DATA
LITIGATION                                    MDL Docket No. ______
.




                                SCHEDULE OF ACTIONS


 Case Captions                 Court          Civil Action No.        Judge


Plaintiffs: David        N.D. Illinois        1:20-cv-00512      Sharon Johnson
Mutnick, for                                                     Coleman
himself and all
others similarly
situated

Defendants:
Clearview AI,
Inc.; Hoan Ton-
That; Richard
Schwartz


Plaintiffs:              N.D. Illinois        1:20-cv-00846      Sharon Johnson
Anthony Hall, on                                                 Coleman
behalf of himself
and all others
similarly situated

Defendants:
Clearview AI, Inc.


Plaintiffs: Chris        N.D. Illinois        1:20-cv-02989      Sharon Johnson
Marron, an                                                       Coleman
individual, and
Maryann Daker,
an individual,
Individually and
on Behalf of all
Others Similarly




                                          1
           Case MDL No. 2967 Document 1-2 Filed 08/18/20 Page 2 of 4



Situated

Defendants:
Clearview AI,
Inc., a Delaware
Corporation; Hoan
Ton-That, an
Individual;
Richard Schwartz,
and Individual


Plaintiffs: Melissa   N.D. Illinois        1:20-cv-03843    Sharon Johnson
Thornley, Deborah                                           Coleman
Benjamin-Koller,
and Josue Herrera,
individually and
on behalf of all
others similarly
situated

Defendants:
Clearview AI, Inc.


Plaintiffs: Maria     S.D. New York        1:20-cv-01296-   Colleen McMahon
Calderon and                               CM
Jennifer Rocio,
individually and
on behalf of all
others similarly
situated

Defendants:
Clearview AI,
Inc.; Wynndalco
Enterprises, LLC;
David Andalcio;
Jose Flores; Hoan
Ton-That; Richard
Schwartz


Plaintiffs: Maria     S.D. New York        1:20-cv-02222-   Colleen McMahon
Broccolino, on                             CM
behalf of herself
and all others
similarly situated

Defendants:
Clearview AI, Inc.




                                       2
           Case MDL No. 2967 Document 1-2 Filed 08/18/20 Page 3 of 4




Plaintiffs: John       S.D. New York       1:20-cv-03053-   Colleen McMahon
McPherson,                                 CM
Individually and
on Behalf of all
Others Similarly
Situated

Defendants:
Clearview AI,
Inc., a Delaware
Corporation; Hoan
Ton-That, an
Individual;
Richard Schwartz,
and Individual;
and Does 1
through 1,
inclusive


Plaintiffs: Sean       S.D. New York       1:20-cv-03104-   Colleen McMahon
Burke and James                            CM
Pomerene,
Individually and
on Behalf of all
Others Similarly
Situated

Defendants:
Clearview AI,
Inc., a Delaware
Corporation; Hoan
Ton-That, an
Individual;
Richard Schwartz,
and Individual;
and Does 1
through 1,
inclusive


Plaintiffs: Dean       S.D. New York       1:20-cv-03481-   Colleen McMahon
John, Ryan                                 CM
Balfanz, Benjamin
Jais, Rosemary
Arias, and Aimee
Albrecht, on
behalf of all others
similarly situated

Defendants:




                                       3
          Case MDL No. 2967 Document 1-2 Filed 08/18/20 Page 4 of 4



Clearview AI, Inc.


Plaintiffs: Shelby   S.D. New York        1:20-cv-03705-   Colleen McMahon
Zelonis Roberson,                         CM
individually and
on behalf of all
others similarly
situated

Defendants:
Clearview AI, Inc.




                                      4
